        Case 2:19-cv-01441-JDP Document 17 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FLORENCE,                                     No. 2:19-cv-01441-JDP (PC)
12                         Plaintiff,
13             v.                                         ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR EXTENSION OF TIME
14    J. BEARDS, et al.,
                                                          ECF No. 15
15                         Defendants.
16

17            Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, it is hereby ordered that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 15, is granted; and

20            2. Plaintiff is granted forty days from the date of entry of this order in which to file an

21   amended complaint.

22
     IT IS SO ORDERED.
23

24
     Dated:         November 12, 2020
25                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
